Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on April 20, 2022.
Claims 1, 3-5, 15-20, 22-24 and 34-36 have been amended.
Claims 40-42 have been added.
Claims 2, 10, 21 and 29 have been canceled.
Claims 1, 3-9, 11-20, 22-28 and 30-42 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statement filed on October 28, 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 20 recite “the total characteristic signal weight”  The term lacks proper antecedent basis.  Further it is unclear how this term differs from “the characteristic signal weight” for a particular account holder.
Claims 3-9, 11-19, 22-28 and 30-42 are rejected based upon their dependence from a rejected base claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9, 11-20, 22-28 and 30-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a method and a system).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
The claimed invention is directed to an  abstract idea without significantly more. The claim(s) recite(s) interacting with the plurality of account holders to generate signals, wherein each signal is made by a first account holder and directed to a second account holder, wherein the signal identifies interest of the first account holder in the second account holder; storing data representing the signals; calculating signal weights corresponding to the signals; and storing data representing the signal weights corresponding to the signals.  The claim further details the abstract idea by delineating how the characteristic signal weight is determined and the impact of the characteristic signal weight and the total number of all signals are used to effect the signal weight: “calculating characteristic signal weights corresponding to the plurality of account holders as well as signal weights corresponding to the signals by solving a system of equations that involves the characteristic signal weights corresponding to the plurality of account holders and the signal weights corresponding to the signals, wherein the characteristic signal weight for a particular account holder is based on data representing at least one signal weight for the particular account holder corresponding to at least one signal directed to the particular account holder, and wherein the signal weight corresponding to a given signal is based on both the characteristic signal weight of the account holder that made the given signal and a sum corresponding to the total number of all signals made by the account holder that made the given signal, wherein the total characteristic signal weight of the account holder that made the given signal contributes to an increase in the signal weight corresponding to the given signal and the sum corresponding to the total number of all signals made by the account holder that made the given signal contributes to reduce such increase in the signal weight corresponding to the given signal.  Claim 40 recites interacting with account holders to generate signals that identify an interest of the account holder is working together, etc. with the other account holder.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concept of gathering and analyzing interest information (i.e., the signals and weights) between two people and storing the information. Gathering interest information is a certain method of organizing human activity, as it is a form a matchmaking.  Matchmaking is a certain method of organizing human activity, specifically, managing personal behavior or relationships or interactions between people. The recitations of “computer-implemented” and “processor including a module”, do not integrate the invention into a practical application because the processor and display device are recited such that it amounts to no more than mere instructions to apply the exception using generic computer components.  See the specification at [00252]: general-purpose computer configured by software.  Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The limitations of “storing data” are well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions.   
Dependent claims 3-9, 11-19, 22-28 and 30-42  do not add “significantly more” to the abstract idea. The dependent claims further recite a method of organizing human activity because they recite specifics about how signal weights are calculated (claims 3-5, 11-13, 22-24, 30-32); how information is displayed (i.e., an insignificant extra-solution activity; claims 6-9, 25-28); descriptions of how the signal is to be interpreted (i.e., as a measure of interest and trustworthiness; claims 14, 15, 33 and 34) and generating recommendations that are stored, including recommendations for job openings that are ranked or filtered (claims 16-19 and 35-37). Claims 38 and 39 narrow the claims by specifying limitations related to the data storage. Claims 41 and 42 recite notification rules. Similar to the independent claims, the dependent claims generally “apply” the concept of gathering and storing interest information. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claims 1, 20 and 40.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014) (See MPEP 2106.05(b)).

Applicant Arguments:
Applicant argues that the involvement of processor-implemented operations deem the claims eligible.
The Examiner disagrees.  The processor is merely the platform upon which the abstract idea is implemented.
The recitations of the impact of the characteristic signal weight upon the signal weight is part of the abstract idea itself and does not render the claims eligible.
Applicant further argues that the claims recite an improvement to technology or technical field, however, the improvement is restricted to the abstract idea itself and not to another technology or to an improvement in the functioning of the computer itself.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 
Claims 40-42 are rejected under 35 U.S.C. 102(a)( 1) as being anticipated by Kalscheier (US Pat. No. 9,449,300).
Claims 40, 41 and 42:  Kalscheier discloses employing at least one computer processor having processor-implemented instructions which are configured to perform operations that involve i) interacting with the plurality of account holders to generate signals, wherein each signal is made by an account holder and is directed to one other account holder, wherein the signal identifies interest of the account holder in working together with or in doing business together with or in learning from the one other account holder; and ii) storing data representing the signals and notifications. (Col. 29; L30-60: In order to address the problems and challenges of city government human resources departments and city government career job seekers as previously described in this application beginning on line 11 of page 1 through line 16 on page 5, this application begins with the inventive concept of a “prospective city government job” and the methods of posting and managing prospective city government jobs entered by multiple city government employers; the inventive concepts further include the methods of searching for said prospective city government jobs by a plurality of job seekers or prospective employees, and methods of submitting and managing interest in prospective city government jobs.  As defined by this specification, and in the claims below, a prospective city government job is not a job announcement for vacant position, but a job title that the employer will eventually convert into a future job announcement for which job applications will be taken to fill a vacant position. Since the website stores interest in each prospective city government job before prospective job is converted into an actual job announcement for a vacant position, said website accumulates said interest over time. The inventive concepts further include the method of converting said prospective city government job into a job announcement to fill a vacant position. The conversion of the prospective city government job into a job announcement makes use of the submitted job seeker interest to effect electronic communication to each job seeker that submitted interest in particular prospective city government job, notifying the prospective employee that the prospective city government job has been converted into a job announcement for which the city government is now accepting applications.  Col 30: lines 38-67:  Submitting interest in a particular prospective city government job appends the job seeker's information, i.e., name or username, key qualifications, and resume, to the job title and makes such information available to the employer that posted the prospective city government job. The submitted interest is viewable by the registered city government that posted the prospective city government job and so provides assurance or knowledge to the city government that a qualified applicant pool is ready to respond to the conversion of the prospective city government job into an active job announcement. This addresses the problems described in lines 3 through 10 on page 5 of this application regarding city governments' need for assurance, i.e., that converting prospective job into an actual city government job announcement will be distributed to a relevant, interested and qualified applicant pool. The knowledge provided by said website about the submitted and accumulated interest in each prospective city government job enables human resource professionals to communicate the quantity and quality of potential applicants to individual city departments with vacant positions as described in lines 8 through 10 on page 5 of this application. Website thus enables human resources professionals to choose the best time to post or convert the prospective city government job into an active city government job announcement. The website function of providing city governments with knowledge about when to convert a prospective city government job into a city government job announcement increases the likelihood that the city government will receive applications from highly qualified and interested applicants. This certainty about the qualified applicant pool also reduces placement time because it reduces the likelihood that the recruitment will be unsuccessful in attracting qualified and interested applicants.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-9, 12, 14-17, 20, 22-28, 31, 33-35 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Work et al. (Us Pub. No. 2013/0290420) in view of Bennett et al. (US Pub. No. 2016/0063442).
Claims 1, 16, 20 and 35:  Work discloses interacting with the plurality of account holders to generate signals/recommendations, wherein each signal/recommendation is made by a first account holder and directed to a second account holder, wherein the signal identifies interest of the first account holder in the second account holder; ([0006] In addition, many of these online communities have some sort of reputation system where a user can either write a testimonial about a person in their network or rate that individual based on several characteristics. The purpose of a reputation system is to build confidence and trust in and between users in the online community. Reputation systems store reference information plus evaluations and endorsements in electronic databases to be associated with users' profiles and resumes. Searchers use these stored references and endorsements to enhance their ability to find others who not only appear to match their requirements, but who have also received positive endorsements; [0044] Further, using reputation system 41 a user can request endorsements from, and offer endorsements to other users in the system…A user writing an endorsement (an endorser) can endorse a particular user's capabilities and qualities in general or endorse a particular element of the endorsee's profile); storing data representing the signals/recommendations; calculating signal/recommendation weights corresponding to the signals/recommendations; ([0048] A user may choose to accept such sealed endorsements by, say, setting an option in his/her profile or preferences (e.g., an accept "sealed endorsements" data field set to TRUE). This setting may then be used to display a special symbol that alerts searchers viewing the user's profile that he/she accepts sealed endorsements, and/or act as an additional weight when computing endorsement reliability scores.); [0060] …Scores may include weighting to adjust for various factors, including: level of seniority (e.g., derived from current and recent titles, organization size and other measures of organizational prestige, and length of time spent in recent levels of seniority); independence (including role and cluster independence); relationships to a searcher (including roles, and degrees and strengths of connections); and endorsements and influence of endorsers. As above, each of these scores may be based recursively on similar scores for each of the endorsers or mutual connections that make up the collective score. Minimum criteria for displaying each score may include: having a minimum level of information required to derive a statistically valid score, having a minimum level of information required to protect user anonymity, and a profiled user's preference for showing or not showing the score.); and storing data representing the signal weights corresponding to the signals. ([0060]: Minimum criteria for displaying each score may include: having a minimum level of information required to derive a statistically valid score, having a minimum level of information required to protect user anonymity, and a profiled user's preference for showing or not showing the score.)  Note:  The displaying of a score inherently requires the storage of the score.
Work discloses that the signal identifies interest in working together with or in doing business together with or in learning from the one other account holder: [0003] Oftentimes the most relied on sources of information concerning the reputation of a person, organization or service are the recommendations of friends, family, neighbors and/or colleagues. For example if one needed to find a local dentist, he/she might ask friends and neighbors in the area who their dentist is or if they had any suggestions. Referrals provided via these trusted sources would tend to be highly regarded, though not necessarily because they are correct, but rather because they come from people the inquirer knows and trusts. Likewise, when a vice president of a company is seeking a new marketing manager, she may ask colleagues, employees and friends if they can recommend someone who has the right qualifications for the position. Again any recommendations from these sources may tend to be more highly regarded than, say referrals from professional recruiters, because the vice president knows and trusts the sources of the referrals. Indeed, the inquirer could gage her level of trust depending on how well she knows the person making the referral. In some ways, the subject of the referral becomes imbibed with the same attributes as the person making the referral, at least in the mind of the inquirer. Of course, the referral may not come from the inquirer's immediate contacts but instead from contacts of those contacts. For example if the vice president's immediate contacts do not know anyone with the qualifications she is looking for, these contacts could then consult their trusted contacts for someone who may be a fit. This process could continue for several iterations involving multiple degrees of connections until ultimately a candidate is found for the marketing manager position. This network of friends and other known and trusted individuals, and their friends and contacts, is a social network. [0008] Online social networking systems create additional, unique opportunities for a reputation system that is much more robust and accessible. Existing systems allow members of the community to write a testimonial or endorsement of certain people in their network of contacts. For example a user, Jane, may know that one of her contacts, Bob, is looking for a job. Since Jane has previously worked with Bob and knows him to be an excellent market research analyst as well as a hard worker and easy to get along with, she might write an endorsement about Bob that would be included as part of Bob's online profile. When a potential employer is searching the online network and comes across Bob's online profile the employer can immediately see the reference in Bob's profile.
Work further discloses calculating characteristic signal weights for respective account holders, wherein the characteristic signal weight for a particular account holder is based on data representing at least one signal weight for the particular account holder corresponding to at least one signal directed to the particular account holder; and storing data representing the characteristic signal weights for the respective account holders. ([0044]…A user writing an endorsement (an endorser) can endorse a particular user's capabilities and qualities (i.e., a characteristic signal) in general or endorse a particular element of the endorsee's profile; [0076] Further, these measures can be used to more accurately measure a reputation of a user by giving higher weight to endorsements from people with high influence.). NOTE: in calculating characteristic signal weights for account holders, the solution of equations is inherent.  See at least [0100]-[0104].
Work further discloses displaying signal data/signal weight made by or directed to a given account in conjunctions with displaying at least part of a profile of the given account holder. ([0045] Assuming a user has one or more endorsements associated with his/her profile, now when that profile is selected (e.g., by a searcher seeking a target of a new search), some or all of the endorsements added by endorsers may be viewable. Each endorsement so viewable may include the endorsement itself (e.g., in the form of a free text message, response to prompts, categorized score (e.g., for one or more criteria), or various combinations of the foregoing). In addition, the endorser's name, a link for viewing more information about the endorser (e.g., the profile of the endorser), information on how to make contact with the endorser, the relationship of the endorser to the target (e.g., the endorser may be a client or supervisor of the target), how long the endorser and target have known each other, and the relationship of the target to the searcher may also be provided. [0048] A user may choose to accept such sealed endorsements by, say, setting an option in his/her profile or preferences (e.g., an accept "sealed endorsements" data field set to TRUE). This setting may then be used to display a special symbol that alerts searchers viewing the user's profile that he/she accepts sealed endorsements, and/or act as an additional weight when computing endorsement reliability scores.)
Work discloses [0076] Further, these measures can be used to more accurately measure a reputation of a user by giving higher weight to endorsements from people with high influence.  [0079] People who receive more invitations than they send tend to be more influential than people who send more invitations than they receive. Work does not explicitly disclose the total number of all signals contributes to reducing the signal weight. 
Bennett, however, discloses [0064] In some embodiments, social profile data 306 may also be accessed and associated with the originator of specific items of social network content. This profile data includes, for example, information about the social “importance” of that person. The aforementioned “importance” of that person can be quantified by any number of reputation measures, which can include a generosity measure (e.g., based on how often the user reposts other's posts), an influence measure (e.g., based on how often the user's material is reposted by others), an engagement measure (e.g., a measure based on the quantity of that user's recent posts that include references such as links to other posts as compared to the total quantity of that user's posts), an activity measure (e.g., how frequently the user posts, such as an average number of posts per day), and an impact measure, (e.g., a quantification of the size of the users' social network of followers, friends, users, etc.), and a clout metric (e.g., representing the number of references and citations of the user's material in others' posts). Any one or more or any combination of the aforementioned reputation measures can be used to generate a reputation score.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included using a signal weight based on the total number of signals sent to reduce the signal weight as disclosed by Bennett in the system disclosed by Work, for the motivation of providing a method of normalizing so that signal weights across users are scaled in order to allow comparison of the signal weights of the various users.
Claims 3 and 22:  Work further discloses summing signal weights. ([0050]: The pre-set responses can then be counted and/or aggregated with other endorsements to provide an aggregate endorsement score.)
Claims 4 and 23:  Work further discloses averaging signal weights. ([0100] An average of all endorsements, [0101] An average of sealed endorsements (which may be reported if a sufficient number of sealed endorsements exist).
Claims 5 and 24:  Work further discloses selecting the highest signal weight for a particular account holder. ([0076] Further, these measures can be used to more accurately measure a reputation of a user by giving higher weight to endorsements from people with high influence.  [0156] Combine adjusted access scores for each type of connection by adding them together with an adjusting weight applied to each. For example, the adjusting weight for access directly to the target or endorsers may be 1, for access to likely references, the adjusting weight may be 0.6.)  The Examiner understands that a weight of “1” is the highest.
Claims 6, 7, 8, 9, 25, 26, 27 and 28:  Work further discloses displaying signal data/signal weight made by or directed to a given account in conjunctions with displaying at least part of a profile of the given account holder. ([0045] Assuming a user has one or more endorsements associated with his/her profile, now when that profile is selected (e.g., by a searcher seeking a target of a new search), some or all of the endorsements added by endorsers may be viewable. Each endorsement so viewable may include the endorsement itself (e.g., in the form of a free text message, response to prompts, categorized score (e.g., for one or more criteria), or various combinations of the foregoing). In addition, the endorser's name, a link for viewing more information about the endorser (e.g., the profile of the endorser), information on how to make contact with the endorser, the relationship of the endorser to the target (e.g., the endorser may be a client or supervisor of the target), how long the endorser and target have known each other, and the relationship of the target to the searcher may also be provided. [0048] A user may choose to accept such sealed endorsements by, say, setting an option in his/her profile or preferences (e.g., an accept "sealed endorsements" data field set to TRUE). This setting may then be used to display a special symbol that alerts searchers viewing the user's profile that he/she accepts sealed endorsements, and/or act as an additional weight when computing endorsement reliability scores.)
Claims 12, 14, 15, 31, 33 and 34:  Work further discloses a weight based on a signal type. ([0076] Further, these measures can be used to more accurately measure a reputation of a user by giving higher weight to endorsements from people with high influence. [0098] Information about the endorser can also be customized to the searcher. The concept of "reputation" is often understood to be relative to the person who is interested in the reputation (i.e., here the searcher). For this reason an interface may be included that presents information about endorsers and endorsements that are especially relevant to the searcher. In one embodiment, the reputation system 41 may compare the relationship of the endorser to the endorsee to the relationship most likely intended between the searcher and endorsee and highlight or present those endorsers where the match is most relevant. In addition (or as an alternative), the reputation system 41 may highlight endorsers that are especially close to the searcher based on degrees and/or strength of connections, and/or other affinities (e.g., having membership in the same trusted group).)
Claim 17:  Work further discloses as part of generating the recommendations, interacting with the first account holder of a given recommendation to specify a set of strengths of the second account holder that are associated with the given recommendation; ([0044]: A user writing an endorsement (an endorser) can endorse a particular user's capabilities and qualities in general or endorse a particular element of the endorsee's profile); storing data representing the set of strengths of the second account holder that are associated with the given recommendation; ([0043]: stores endorsements in electronic databases); calculating per-strength recommendation weights for the set of strengths of the second account holder that are associated with the given recommendation; and storing data representing the per-strength recommendation weights for the set of strengths of the second account holder that are associated with the given recommendation. ([0050]: To provide for comparative scoring capabilities (e.g., to allow readers some common ground with which to evaluate endorsements), a form of questionnaire may be provided to a prospective endorser, to be completed when she is creating an endorsement. The questionnaire may contain questions to help further clarify the nature and degree of the endorsement such as rating the strength of the endorsement on a numerical scale and similar ratings for particular attributes such as competence, skills, ability to work with others, management capabilities, etc. The questionnaire may restrict the endorser to using only pre-defined responses, such as rankings or other numerical responses in addition or in the alternative to the written endorsement. The pre-set responses can then be counted and/or aggregated with other endorsements to provide an aggregate endorsement score.)
Claim 39:  Work discloses a centralized web-based system. ([0028]: central servers; [0036]: central database).

Claims 11, 13, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Work/Bennett in view of Zacharia et al. (US Pub. No. 2005/0149383).
Claims 11 and 30:  Work does not disclose a dampening factor.
Zacharia, however, discloses a dampening factor at [0187].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a dampening factor, as disclosed by Zacharia in the system disclosed by Work, for the motivation of increasing the accuracy of ratings. (Zacharia; [0070]).
Claims 13 and 32:  Work does not disclose the claimed signal weight.
Zacharia, however, discloses [0028] Accordingly, the personalized reputation of a first entity from the perspective of a second entity may be determined by application of the following equation: 4 Equation4: R k ( n ) = D .cndot. [ R j ( n - 1 ) .cndot. W jk ( n ) ] R j ( n - 1 ) , [0029] where R.sub.k(n) is the personalized ratee reputation of an entity k from a perspective of a second entity a distance n from the entity k, W.sub.jk(n) is a rating provided by an entity j for the entity k a distance n-1 from the second entity, R.sub.j(n-1) is the personalized ratee reputation of the entity j from the perspective of the second entity, and D is a range of allowable personalized reputation values.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an equation for calculating a signal weight, as disclosed by Zacharia in the system disclosed by Work/Bennett, for the motivation of increasing the accuracy of ratings. (Zacharia; [0070]).

Claims 18, 19, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Work/Bennett in view of Toomey (US Pat. No. 11,062,267).
Claims 18, 19, 36 and 37: Work discloses characteristic signal weights and using social networks for employment searches ([0008] Online social networking systems create additional, unique opportunities for a reputation system that is much more robust and accessible. Existing systems allow members of the community to write a testimonial or endorsement of certain people in their network of contacts. For example a user, Jane, may know that one of her contacts, Bob, is looking for a job. Since Jane has previously worked with Bob and knows him to be an excellent market research analyst as well as a hard worker and easy to get along with, she might write an endorsement about Bob that would be included as part of Bob's online profile. When a potential employer is searching the online network and comes across Bob's online profile the employer can immediately see the reference in Bob's profile. [0010] The question of how to get more information about a person (such as the person's work ethic and style) when trying to fill a particular employment position, how to contact references who can speak about a person, or how to obtain more information on references provided by the person is left unresolved) but does not explicitly disclose that account holders are matched to jobs and ranking and/or filtering the matches.
Toomey, however, discloses ranking job candidates and ranking jobs for candidates. (Fig. 8)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included matching candidates to jobs and ranking the results, as disclosed by Toomey in the system disclosed by Work/Bennett, for the motivation of providing a method of trying to fill a particular employment position (Work; [0010]).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Work/Bennett in view of Sengupta et al. (US 2019/0066119).
Claim 38:  Work discloses a distributed system ([0036]: distributed databases) but does not disclose a distributed ledger system.
Sengupta, however, discloses storing entity trustworthiness information in a block chain. ([0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included storing entity trustworthiness in a block chain, as disclosed by Sengupta in the system disclosed by Work/Bennett, for the motivation of data tampering. (Sengupta; [0031]).

Response to Arguments
Applicants remarks, filed April 20, 2022, have been considered and are persuasive.  A new grounds of rejection is cited above with respect to the amendment limitations.
With respect to Toomey, the Examiner asserts that Applicant is arguing the references separately as Work discloses the characteristic signals.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629